DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the AFCP filed on 10/26/2021.

Examiner’s Remarks
Applicant remarks filed 10/26/2021 have been fully considered. The current amendment of respective independent claims 1, 21 and 29 combine features of dependent claims 6, 26 and 37 respectively, as indicated in the final office action dated 08/26/2021. To that end, claims 3-6, 23-26, 31 and 37 are canceled without prejudice and disclaimer. 
Update search was performed and the pending claims are allowed.
The amendment thus canceled claims 3-20, 23-28, 31-37 and 40. Therefore, pending claims 1, 2, 21, 22, 29, 30, 38 and 39 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, in combination with other limitations, a first information provided by a dually registered wireless device used query network device, receives a request message sent by a second terminal device, the request message being used to request the UDM+HSS network element to determine the access domain for the device location. 
 send query information to an Access and Mobility Function (AMF) network element or Mobility Management Entity (MME) network element serving the first terminal device, the query information being used to indicate a query for the first information.

The closest prior art Pub. No. : US 2018/0324740 A1 to Edge et al. there is discloses a user equipment (UE) having both UDM and HSS function. For instance, in fig. 1B, UE 102 is connected to both gNBs 111, where serving gNB for UE 102 is assumed to be gNB 111-1, request for the UE is received from Location Management Function (AMF) 182. According to [0063], the serving nodes gNBs 111 may communicate with an Access Management Function (AMF) 182, which, for positioning functionality, communicates with a Location Management Function (LMF) 184. The AMF 182 may support mobility of the UE 102, including cell change and handover and may participate in supporting a signaling connection to the UE 102 and possibly data and voice bearers for the UE 102. This is because, Unified Data Management (UDM) 188 may store subscription data for UE 102 in the case that 5GC 180 is part of an HPLMN for UE 102 and may perform similar functions to HSS 145 in communication system 100, see fig. 1B [0062]-[0064]. 
However the reference taken alone or a reasonable combination with other cited prior art does not teach the claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
  
Independent claims 21 and 29 recite similar limitations therefore are allowed for the same reasons. Thus claims 1, 2, 21, 22, 29, 30, 38 and 39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        11/02/2021


/IVAN O LATORRE/Primary Examiner, Art Unit 2414